When sections 3243 and 3244 of the Code are construed in the light of section 3237 and sections 5288, 5290, the legislative intent is clear to this effect, that where a defendant is convicted for a misdemeanor and appeals from the judgment of conviction, he is entitled, as of right, to have the execution of the judgment suspended pending the appeal; but if he desires to preserve his right to discharge his liability by paying the fine and costs, he must confess judgment therefor with sufficient sureties, as provided by section 3244 of the Code. If he does not so secure the fine and costs, the court must sentence him to hard labor or imprisonment as provided by section 5290 of the Code, and if the judgment is affirmed, he must serve the sentence or perform the hard labor. Burke v. State, 71 Ala. 377.
He may exercise the right of appeal at the time the judgment is rendered, by notice thereof in open court, or by the filing of a written statement to that effect at any time within six months thereafter; and may be discharged on bail on application to the court, pending the appeal. Code 1923, § 3243. The right to suspension of the execution of the *Page 390 
judgment in a conviction for a felony was fully considered in Ex parte Mancil, 217 Ala. 486, 116 So. 908.
The ruling of the trial court was in accord with these views, and the judgment awarding the mandamus is due to be affirmed. It is so ordered.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.